 80 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Ralphs Grocery Company
 and
 United Food 
and Commercial Workers Union, Local 
324.  Case 
21ŒCAŒ039867
 July 
31, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
SCHIFFER
 On April 30, 2013, Administrative Law Judge Jeffrey 
D. Wedekind issued the attached decision.  The R
e-spondent filed exceptions and a supporting brief, to 

which the General Counsel and Charging Party each filed 

an answering brief.  The Charging Party also f
iled exce
p-tions and a supporting brief, to which the Respondent 

filed an answering brief and the Charging Party filed a 

reply brief.  The General Counsel filed limited cross
-exceptions and a supporting brief, to which the Respon
d-ent filed an answering brie
f.  
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findin
gs, and conclusions,
1 and to adopt the recommended Order as modified.
2 We agree with the judge that the Respondent violated 
Section 8(a)(1) by requiring Vittorio Razi to submit to a 
drug and alcohol test notwithstanding his request for re
p-resentation, and 
by suspending and discharging Razi for 
his refusal to take the test without representation.  B
e-cause the reason for Razi™s suspension and discharge is 

inextricably linked to his assertion of 
Weingarten
 rights,
3 with which the Respondent unlawfully interfer
ed, we 
find that the judge™s make
-whole remedy is appropriate.  
 As found by the judge, it is undisputed that, as in 
Safeway Stores
, 303 NLRB 989 (1991), the Respondent 
took disciplinary action against Razi for refusing to take 

the drug and alcohol test as
 ordered.  There is also no 
question that Razi refused to take the test because he 

wished to consult with a union representative befor
e-hand.  
Razi asked for representation and
, despite the 
Re\spondent™s mistaken assertions that he did not have 
1 The General Counsel requests that the Board adopt a new fram
e-work for co
nsidering postarbitration deferral cases, in accordance with 
GC Memorandum 11
-05.  Because we adopt the judge™s decision not to 
defer to the arbitrator™s decision and award on grounds of repugnancy 
under the current deferral standards, we find it unnecessa
ry to consider 
the request in this case.
 2 We shall modify the judge™s recommended Order to conform to the 
violations found and substitute a new notice to conform to the Order as 
modified, the Board™s standard remedial language,
 and in accordance 
with our 
decision in 
Durham School Services
, 360 NLRB 694 (2014).  
We deny the Union™s request for an award of its arbitration expenses.
 3 NLRB v. J. Weingarten
, 420 U.S. 251 (1975)
. such right, 
attempted
Šunsuccessfully
Što contact a re
p-resentative by phone.  Rather than wait to see if a repr
e-sentative would become available, the Respondent i
m-mediately suspended and subsequently discharged Razi.  
 The Respondent argues that Razi™s refusal to take t
he 
drug and alcohol test was grounds for discipline because 
it constituted both insubordination and an automatic 
positive test result, as reflected in his termination notice.  
Because there is simply no way to divorce Razi™s refusal 
from his assertion of h
is 
Weingarten
 rights, this arg
u-ment is not a valid defense.  The drug and alcohol test, 
ordered as part of the Respondent™s investigation into 
Razi™s conduct, triggered Razi™s right to a 
Weingarten 
representative.  
Safeway Stores
, above; 
System 99
, 289 
NLR
B 723 (1988).  As Razi™s refusal to submit to the 
test without the benefit of representation was an exercise 
of that right, his refusal could not lawfully be used 
against him.  By relying on Razi™s refusal to take the test 
as a basis for discipline, the Re
spondent penalized Razi 

for refusing to waive his right to representation, irrespe
c-tive of whether it considered his refusal to be insubord
i-nation or an automatic positive test result.  In these ci
r-cumstances, it is clear that Razi™s suspension and di
s-
char
ge were a direct result of his invocation of his 
Weingarten
 rights and, therefore, reinstatement and 
backpay are warranted.  
Safeway Stores
, above.
 Our dissenting colleague emphasizes that the R
e-spondent had a legitimate interest in conducting its inve
s-
tigation and taking action without delay, particularly gi
v-en the time
-sensitive nature of sobriety tests.  We agree 
that all employers have a legitimate interest in promptly 

addressing situations where employees may be working 
under the influence of drugs or 
alcohol.  That interest, 
however, does not privilege employers to take action 
against employees based on their invocation of their Se
c-tion 7 rights.  Here, although the investigation was tri
g-gered by the Respondent™s observations of Razi™s beha
v-ior, the Re
spondent did not take disciplinary action based 
ﬁon the information it already had,ﬂ as our dissenting 

colleague suggests.  As the judge observed, the Respon
d-ent made no reference in its termination report to Razi™s 

observed behavior or conduct before or d
uring the mee
t-ing, and it made no finding, apart from his refusal to take 
the sobriety test, that he was under the influence of into
x-icants.  Compare 
System 99
, above at 732 fn. 3 (denying 
full remedy because respondent discharged employee 
based on signs o
f his intoxication and its interpretation of 
employee™s conduct as refusal to take sobriety test).    

Rather, as described, the Respondent disciplined and 
discharged Razi based solely on his protected refusal to 
submit to a drug and alcohol test without th
e assistance 
361 NLRB No. 9
                                                              RALPHS GROCERY CO
.  81 of a 
Weingarten
 representative.
4  
Thus, this case stands 
in stark contrast to 
YRC Freight
, 360 NLRB 
744 (2014), 
cited by our colleague, where the employer relied on 
information it already had prior to the employee™s inv
o-cation of his 
Weingarte
n rights.
5    But even assuming, as our dissenting colleague co
n-tends, that the Respondent was free to immediately pr
o-ceed with the test and to rely on Razi™s refusal as ev
i-dence of intoxication, the Respondent has not demo
n-strated that it would have disci
plined Razi on that basis 
alone.  As the judge noted, the arbitration transcript co
n-tained testimony that Razi ﬁwas terminated for insubo
r-dination, not for being under the influence,ﬂ and the R
e-spondent™s counsel made the following statement:  ﬁif it 

weren
™t for the refusal of the grievant to take the drug 
test, we would [not] be here today . . . .ﬂ  The Respon
d-ent™s assertions that Razi was disciplined, in part, b
e-cause his refusal constituted insubordination demonstrate 

that the Respondent treated Razi™s 
exercise of his 
Weingarten 
rights as a punishable offense, independent 
of his presumptive intoxication.  As the judge concluded, 
the Respondent presented no evidence that it would have 
discharged him in the absence of its impermissible rel
i-ance on his purp
orted insubordination; i.e., his refusal to 
take the drug and alcohol test.  Thus, even if we were to 
accept Razi™s presumptive intoxication as a valid reason 
for discipline, we would still find the suspension and 
discharge unlawful.  
T.N.T. Red Star Expre
ss, 299 NLRB 
894, 895 fn. 6 (1990); 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 

455 U.S. 989 (1982).
  ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 

modified 
below and orders that the Respondent, Ralphs 
Grocery Company, Irvine, California, its officers, agents, 

successors, and assigns shall take the action set forth in 
the Order as modified by substituting the following for 
paragraph 2(d).
 ﬁ(d) Within 14 days f
rom the date of the Board™s O
r-der, remove from its files any reference to Razi™s unla
w-4 Our dissenting colleague errs in asserting that our decision pr
o-
vides no guidance to employers faced with similar circumstances.  
Assuming no improper motivation, an employer lawfully may act based 
on its observations of an employee™s behavior, or any other evidence, 
indicating that the employee may be working under th
e influence of 
drugs or alcohol.  The employer need only ensure that if an employee 
invokes his Sec. 7 right to a 
Weingarten
 representative, his right will be 
respected and not used as the predicate for discipline.         
 5 Member Schiffer dissented in 
YRC Freight
, and for the reasons e
x-pressed there she believes that case was wrongly decided.  Neverth
e-less, she agrees the present case clearly is distinguishable from 
YRC 
Freight
.  ful suspension and discharge, and within 3 days therea
f-ter, notify him in writing that this has been done and that 
the suspension and discharge will not be used against 
him in any way.ﬂ
  MEMBER 
JOHNSON
, dissenting in part.
 I agree with my colleagues that the Respondent unla
w-fully interfered with Vittorio Razi™s 
Weingarten 
rights 
when it insisted he submit to the drug and alcohol test 
notwithstanding his request for represe
ntation, and trea
t-ed his refusal as insubordination.
1  Contrary to the majo
r-ity, however, I conclude that Razi was suspended and 
discharged because of the Respondent™s belief that he 
was intoxicated, not due to any hostility toward his r
e-quest for union re
presentation and, therefore, that the 
suspension and discharge were not unlawful and a make
-whole remedy is not appropriate.
 As found by the judge, having observed Razi exhibi
t-ing strange behavior, the Respondent™s store director 

concluded that Razi
 was under the influence of some 
substance.  She instructed Razi to submit to a drug and 
alcohol test and informed him that a refusal to do so 
would be considered an automatic positive test result, as 

well as insubordination.  Razi immediately refused and 

requested to speak to a union representative.  He was 
informed that he was required to immediately submit to 
the test without consulting a union representative, in de
r-ogation of his 
Weingarten 
rights. 
 NLRB v. J. 
Weingarten
, 420 U.S. 251 (1975).  However, 
he was a
l-lowed to contact a representative.  As there was no repr
e-sentative on duty at the time, Razi attempted to reach one 

by phone.  After some time had passed and Razi was 
unable to reach a representative, he was informed that he 
could either take the 
test without a representative or for
e-go the test, which, under the Respondent™s policy, would 
be considered as an automatic positive test result and 
cause for discharge.  Razi declined to take the test.  
 Contrary to the judge, I find that under these 
circu
m-stances, the Respondent was not required to postpone its 
investigation indefinitely simply because, through no 
fault of its own, it was unable to comply with Razi™s r
e-quest for representation.  The Respondent had a legit
i-mate interest in proceeding w
ith its investigation without 
delay, particularly in light of the time
-sensitive nature of 
sobriety test results.  
Coca
-Cola Bottling Co. of Los A
n-geles
, 227 NLRB 1276 (1977); accord
: Weingarten
, above (the exercise of 
Weingarten
 rights may not inte
r-fere w
ith legitimate employer prerogatives).  Without 
knowing when a representative might become available, 
1  In light of the 
Weingarten
 issue, I agree with the judge and my 
colleagu
es that deferral to the arbitrator™s award is not appropriate.
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 82 the Respondent was privileged to act on the information 
it already had (its observations of Razi, which gave rise 

to a presumption of his intoxication tha
t could only be 
refuted by a negative test result) and to construe Razi™s 

refusal to take the test as an automatic positive test result 

in accordance with its established practice.  
YRC Freight
, supra at 746
 (citing 
Weingarten
, above).
 There is no i
n-dicati
on that the ﬁautomatic positiveﬂ policy was not e
s-
tablished, nor is there any allegation that it was applied 
discriminatorily.  To dispute, as the majority does, that 
the Respondent relied on its observations of Razi in a
p-plying this policy is to completel
y ignore the basic fact 
that Razi™s behavior was the very genesis of the invest
i-gation.  Although my colleagues concede that the R
e-spondent had a legitimate interest in addressing Razi™s 
presumptive intoxication, they have provided no gui
d-ance or indicatio
n as to how they believe the Respondent 
should have proceeded.  In the absence of any evidence 
that the Respondent was unlawfully motivated by Razi™s 

Weingarten
 request, I would find that his suspension and 
discharge did not violate Section 8(a)(1).  See 
System 99
, 289 NLRB 723, 723 fn. 3 (1988).  Accordingly, I would 

find that a make
-whole remedy is not appropriate.  
Tar
a-corp Inc.
, 273 NLRB 221, 223 fn. 12 (1984) (ﬁA make
-whole remedy can be appropriate in a 
Weingarten
 setting 
if, but only if, an employee 
is discharged or disciplined 
for asserting the right to representation.ﬂ) (citing 
Gar-ment Workers ILGWU v. Quality Mfg. Co.
, 420 U.S. 276 
(1975)).
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE 
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United S
tates Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on
 your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 require you to submit to a drug and a
l-cohol test as part of an investigation into your behavior 
or conduc
t notwithstanding your request to consult with a 
union representative beforehand.
 WE WILL NOT
 suspend, discharge, or otherwise di
s-criminate against you because of your refusal to submit 
to such a drug and alcohol test without first consulting 
with a union 
representative.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed by Section 7 of the Act.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Vittorio Razi full reinsta
tement to his former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 

any other rights or privileges previously enjoyed.
 WE WILL 
make Razi whole for any loss of earnings and 
other benefits 
suffered as a result of his unlawful suspe
n-sion and discharge, less any net interim earnings, plus 
interest.
 WE WILL 
compensate Razi for the adverse tax cons
e-quences, if any, of receiving a lump
-sum backpay award, 
and file a report with the Social Security
 Administration 
allocating the backpay award to the appropriate calendar 
quarters.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to Razi™s 
unlawful suspension and discharge, and 
WE WILL
 within 
3 days 
thereafter, notify him in writing that this has been 
done and that the suspension and discharge will not be 
used against him in any way.
 RALPHS 
GROCERY 
COMPANY
  The Board
™s decision can be found at 
www.
nlrb.gov/case/21
ŒCAŒ039867
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
    Ami Silverman, Esq., 
for the General Counsel.
 Timothy F. Ryan, Esq. 
and
 Aurora V. Kaiser, Esq.
 (Morrison & 
Foerster LLP), 
for the Respondent Company
. Joshua F. Young, Esq. (Gilbert & Sackman), 
for the Charging 
Party Union.
   RALPHS GROCERY CO
.  83 DECISION
 STATEMENT OF THE 
CASE
 JEFFREY 
D. WEDEKIND
, Administrative Law Judge.  In
 May 
2011, Ralphs Grocery Company suspended and terminated 
Vittorio Razi, a longtime bargaining
 unit employee at its Irvine, 
California store, after he refused to take a drug test without first 
consulting wit
h his UFCW Local 324 representative.  Razi 
immediately filed a grievance over the matter with the Union, 
which notified the Company the same day that it was contesting 
Razi™s suspension and termination under the provisions of the 
parties™ collective
-bargai
ning agreement.  Approximately 6 
weeks later, the Union also filed a charge with the NLRB R
e-gional Office, alleging that the Company™s actions violated the 
National Labor Relations Act.  Specifically, the charge alleged 
that Razi had a 
Weingarten
 right to 
confer with a union repr
e-sentative, and that the Company unlawfully refused to permit 
him to do so and terminated him for asserting this right.
1 The Regional Office initially postponed processing the 
charge, pursuant to the Board™s pre
-arbitral deferral po
licy,
2 to 
allow the parties an opportunity to resolve the dispute through 
their contractual grievance
-arbitration procedures.
3  However, 
approximately a year later
Šafter the grievance
-arbitration 
hearing was held and the arbitrator issued his decision finding 
ﬁjust causeﬂ for Razi™s termination
Šthe Regional Office r
e-sumed processing the charge and issued the instant complaint.  
As most recently amended on January 24, 2013, the complaint 
alleges that the Company violated Section 8(a)(1) and/or (3) of 
the Act by denying Razi™s request to be represented by the U
n-ion during an interview he reasonably believed would result in 
disciplin
ary action; by beginning the interview after denying 
Razi™s request; and by thereafter suspending and terminating 

Razi because he refused to complete the interview without u
n-ion representation.  
 The Company™s answer denies all of the foregoing alleg
a-tions
.  Moreover, it asserts that the Board should defer to the 
arbitrator™s May 5, 2012 decision under the relevant standards 

for post
-arbitration deferral.
  Accordingly, it requests that the 
complaint be dismissed in its entirety.
 On March 18, 2013, the parti
es filed a joint motion reques
t-ing that I issue a decision in the case based solely on a stipula
t-ed record, including the parties™ pleadings and stipulations of 
fact, the transcript and exhibits from the grievance
-arbitration 
hearing, and the arbitrator™s 
decision.
4  I granted the joint m
o-tion by order dated March 19,
5 and the parties subsequently 
1 See
 NLRB v. J. Weingarten
, 420 U.S. 251, 261 (1975) (employees 
have a right under the Act to union representation at an investigatory 
interview they reasonably believe may result in disciplin
e).  
 2 See 
Collyer Insulated Wire
, 192 NLRB 837 (1971), and 
United 
Technologies
, 268 NLRB 557 (1984).  
 3 The Union appealed the Regional Office™s determination to the 
NLRB General Counsel™s Office of Appeals in Washington, D.C., but 
the appeal was denied
. 4 See Sec. 102.35(a)(9) of the Board™s 
Rules.  Jurisdiction is unco
n-
tested and well established by the admitted complaint allegations and 

stipulated facts.
 5 On April 19, I granted the parties™ joint motion to amend the stip
u-
lation to include the joint e
xhibits in the arbitration, which were ina
d-
vertently omitted from Exh
. 10 to the stipulation.
 filed their briefs 
on April 23
.  I.  THE DEFERRAL ISSUE
 Whether the Board should defer to the arbitrator™s decision is 
a threshold issue that must be addressed be
fore considering the 
merits of the complaint allegations.
6  The relevant standards are 
set forth in 
Olin
 Corp.
, 268 NLRB 573 (1984)
.  The Board will 
defer to an arbitrator™s decision if (1) the proceedings appear to 
have been fair and regular; (2) all part
ies agreed to be bound; 
(3) the arbitrator has adequately considered the unfair labor 

practice issue, i.e., the unfair labor practice issue is factually 
parallel to the contractual issue and the arbitrator was presented 
generally with the facts relevant to
 resolving it; and (4) the 
arbitrator™s decision is not clearly repugnant to the Act, i.e., it is 

susceptible to an interpretation consistent with the Act.  The 

burden is on the party opposing deferral to establish that defe
r-ral is inappropriate.
7  Here, t
here is no dispute, and I find, that the first three crit
e-ria are satisfied.  
However, for the reasons set forth below, in 

agreement with the General Counsel and the Union, I find that 
the  arbitrator™s decision is clearly repugnant to the Act.  
 A.  
The A
rbitrator™s Factual Findings
8 At the time of the relevant events, Razi had worked for the 
Company for about 24 years, since 1987, and had been the 
produce manager at the Irvine store since 2003.
9  He also did 
woodworking (building or refurbishing produce t
ables and 
racks) for the Company out of his garage.  He was considered 
an excellent employee, with outstanding customer service 
skills, and had no history of disciplinary actions related to su
b-stance abuse or insubordination.
 On May 15, 2011, Razi worked a
 12-hour shift, including 
time he spent bringing woodworking to the store.  He also 

worked a long, 14
-hour shift, counting breaks, on May 16.  The 
following day, May 17, he was not scheduled to work, but went 

to the store to take a measurement for a woodwo
rking project 
that a district produce supervisor had requested.  He worked on 
the project later that evening beginning around 9:30 or 10 p.m., 
and continuing into the next morning, May 18, until about 2 or 
2:30 a.m.  Nevertheless, despite having had very l
ittle sleep, 
6 See, e.g., 
E. I. du Pont & Co
., 293 NLRB 896 fn. 2 (1988); 
Transport Service Co
., 282 NLRB 111 fn. 4 (1986); 
L. E. Myers Co.
, 270 NLRB 1010 fn. 2 (1984); and 
Bio
-Science Laboratories
, 209 
NLRB 796 fn. 3 (1974).  See also 
IAP World Services, 
358 NLRB 
33, 
33
 fn. 2 (2012), and cases cited there.
 7 See also 
Utility Workers Local 246 v. NLRB, 
39 F.3d 1213 (D.C. 
Cir. 1994); and 
Garcia v. NLRB
, 785 F.2d 807 (9th Cir. 
1986) (discus
s-ing the Board™s 
Olin
 standards).
 8 The following is a summary of the factual findings made by the a
r-bitrator based on the admissions and credited evidence presented at the 
hearing.  See 
Louis G. Freeman Co
., 270 NLRB 80, 81 (1984). 
(ﬁ[U]nless
 an examination of the record evidence before the arbitrator 
reveals facial error in the arbitrator™s factual findings,ﬂ the determin
a-tion of whether the arbitrator™s decision is clearly repugnant to the Act 

ﬁshould be made based on the facts [the arbitrat
or] has found on that 
record.ﬂ).  See also 
Teledyne Industries
, 300 NLRB 780, 782 (1990), 
affd. 157 LRRM 2896 (9th Cir. 1992).
 9 Notwithstanding his job title, there is no dispute that Razi is in the 
bargaining unit represented by the Union.
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 84 Razi reported for his next work shift at the store a few hours 
later, shortly after 5 a.m.  
 Assistant Store Director Edward Maier arrived about an hour 
later, around 6 a.m., and encountered Razi in the store™s co
m-puter room.  Razi appeared ag
itated, anxious, and nervous, his 
speech was slurred, and he was unable to sign onto the compu
t-
er or print new signs showing produce prices.  Maier subs
e-quently reported his observations to Store Director Julie 

Henselman when she arrived around 7 a.m., and
 advised her to 
ﬁgo check outﬂ Razi.
10    Henselman found Razi stocking produce.  However, he was 
doing so in a manner that was too fast and risked bruising.  

Further, when she spoke to him, he was anxious and fidgety, 
would not look her in the eyes, spoke
 rapidly and in an anima
t-ed fashion, and had trouble focusing on one topic at a time.  In 
addition, when he knelt down at one point to tie his shoes, it 
took him several attempts to accomplish it.  
 After Henselman finished speaking to Razi, the frozen foo
d manager approached her and also reported that Razi had been 
acting strangely that morning.  Henselman then spoke to a 
number of other employees as well, several of whom reported 

similar observations.
 Henselman concluded that Razi was under the influence 
of 
some type of substance, and called Senior Labor Relations 

Representative William Edwards to discuss the situation.  E
d-
wards advised Henselman that, based on the circumstances she 
described, she had the right to compel Razi to take a drug and 
alcohol tes
t, and suggested that she send him to take such a 
test.
11    It was now about 9:15 a.m.  Henselman called Maier to the 
office and asked him to drive Razi to the testing site.  She also 

called Razi to the office and told him that he was going to be 
sent for
 a drug test based on the behavior he had exhibited.  
Razi responded that he did not do drugs, was insulted by the 
accusation, and would not take such a test.  Henselman told 
Razi that his refusal to take the test would be grounds for i
m-mediate suspension 
and termination because it would constitute 

both insubordination and an automatic positive test result. 
 Razi at that point said he wanted to contact a union repr
e-sentative.  Henselman responded that Razi did not have the 
right to have a union representati
ve present, but permitted him 
to try and contact one.  Razi then went downstairs and attemp
t-ed to call his union representative, Linda Martinez.  However, 
he was unable to reach her.
 After about 10 or 15 minutes had passed, Henselman asked 
Maria Rodriguez,
 the front
-end manager, to find Razi and bring 
him back to the office.  Rodriguez found Razi outside the store 
and told him Henselman wanted him to return.  Razi replied 
that he had to clock out first for lunch because it was his fifth 
hour on the job.  (E
mployees are required to clock out after 
their fifth hour so that the Company does not incur a meal pe
n-10 The Company
 admits in this proceeding that both Henselman and 
Maier are supervisors within the meaning of Sec
. 2(11) of the Act.
 11 As indicated in the arbitrator™s decision (pp. 2, 12), the collective
-bargaining agreement does not contain any provisions regarding dr
ug 
testing; however, the Union™s field director, Chuck Adinolfi, testified 
that the Union has not opposed the Company performing probable 
cause testing, pre
employment testing, and postaccident testing.  
 alty.)  Rodriguez told Razi not to punch out because he was 
needed in the office, but Razi went ahead and did so.  He and 

Rodriguez then walked back up t
o the office.
  When they a
r-rived, Rodriguez informed Henselman that Razi had clocked 
out, and Henselman clocked Razi back in.    
 Henselman then again told Razi
 that he needed to submit to a 
drug and alcohol test, and that a refusal to do so could be 
grounds for immediate termination.  However, Razi continued 
to refuse, stating that he had not been able to get in touch with 

anyone, and that he was going on his lu
nchbreak.  Henselman 
replied that he could not take a break in the middle of the mee
t-ing, and repeated that he needed to submit to a drug and alcohol 
test.  She told Razi that he had 1 minute to meet Maier at his 
car, or he would be immediately suspended. 
 Razi replied that 
he would go with Maier, but would not take the test once they 
arrived at the testing site.
12 Henselman at that point again called Edwards and explained 
the situation to him; that Razi could not get in touch with his 
union representative,
 so he would not take the test (Tr. 94).  
Edwards advised Henselman to suspend Razi pending further 
investigation.  Henselman thereupon did so, advising Razi not 
to return to the store until he was called.  Maier then escorted 
Razi out of the store.
 The Co
mpany called Razi back in and terminated him the 
following day.  The termination report, which Henselman 
drafted, stated that Razi 
  was terminated for insubordination and refusal to take a drug 
test.  He was told not to clock out by Maria Rodriguez, and h
e 
did anyway, which is insubordination.  He also refused to take 
a drug test, which is also insubordination, and an automatic 
‚positive™ test resultﬂ (ER Exh. 3).
13 B.  
The Arbitrator™s Analysis and Opinion
 The arbitrator rejected the first ground cited in
 the termin
a-tion report (that Razi insubordinately ignored Rodriguez™ order 
not to clock out before going back to the office).  He found that, 
although Rodriguez was the front
-end manager, she was also a 
union steward and did not supervise Razi.  Moreover,
 he found 
that, even assuming Rodriguez had the authority to give any 
directives to Razi, there was no evidence that she issued him a 
clear order not to punch out or warned him of the disciplinary 
12 The arbitrator made no findings, and the record d
oes not reveal, 
how far the testing site was from the store or how much time it would 
have taken to drive there.  Maier testified only that it was a health faci
l-ity, which he believed was also in Irvine (Tr. 40).
 13 The arbitrator credited testimony by a d
istrict manager, Nick 
Haynes, that, as he was escorting Razi out of the store on May 19, Razi 
asked, ﬁWhat would you have done if I™d brought my shotgun to this 
meeting?ﬂ  Haynes subsequently told someone in the labor relations 
department about the remark,
 and was instructed to document it by 
filing a police report, which he did.  However, Haynes testified that he 

did not consider the remark a threat, did not feel threatened, and, ha
v-
ing known Razi for many years, took it as one of the occasional odd 
commen
ts that Razi made.  Further, it does not appear from the stip
u-
lated record that the Company ever argued that Razi™s posttermination 
remark was relevant to the issues before the arbitrator, and the arbitr
a-tor did not address the matter in his analysis.   No
r has the Company 
raised the matter in this proceeding, either with respect to the merits or 
the appropriate remedy.
                                                                                                                         RALPHS GROCERY CO
.  85 consequences for failing to comply.  
 However, the arbitrat
or found that the Company had good 
cause to terminate Razi based on his refusal to take the drug 
test.  Although the arbitrator agreed with the Union that it was 
ﬁat least plausible,ﬂ given Razi™s work schedule, that his o
b-served behavior on May 18 was cau
sed by fatigue rather than 
substance abuse, he found that the Company had sufficient 
reason to require Razi to take a drug test.  He further found that 
Razi™s undisputed refusal to take the test was insubordinate, as 

the Company had clearly and repeatedly 
ordered him to take 
the test and communicated the consequences of failing to do so.
 In so finding, the arbitrator rejected the Union™s contention 
that Razi had a 
Weingarten
 right to consult with a union repr
e-sentative before submitting to the drug and alco
hol test.  First, 
the arbitrator found that the ﬁtwo meetingsﬂ on May 18 did not 
constitute investigatory interviews under 
Weingarten
 because 
Henselman had already decided to send Razi for a drug test 
based on her own observations and investigation of Razi
™s b
e-havior that morning; the purpose of the meetings was not to 
gather any new facts, but simply to inform Razi that he was 
being required to take the test; and Henselman did not, in fact, 
ask Razi any questions, other than whether he would take the 

test,
 after he requested to contact his union representative.
 Second, the arbitrator rejected the Union™s argument that the 
Company™s order to take a drug test itself triggered 
Weingarten
 because it was part of an inquiry into Razi™s conduct.  Contrary 

to the U
nion™s contention, he concluded that the Board™s dec
i-sion in 
System 99
, 289 NLRB 723 (1988)
, was not controlling.  
In that case,
 the employer formed the impression that an e
m-ployee was intoxicated,
14 summoned the employee to a mee
t-ing, and told him that he
 was being requested to take a sobriety 
test and would be fired if he refused to do so because the r
e-fusal would constitute a presumption of drunkenness under the 

contract.  The employee protested and requested to speak pr
i-vately with a designated represen
tative, but the employer d
e-nied his request and terminated him.  The Board found the e
m-ployer™s refusal to permit the employee to consult with his de
s-ignated representative was unlawful under 
Weingarten
.    The Union argued that the facts here are essentia
lly indisti
n-guishable from 
System 99
.  However, the arbitrator disagreed, 
stating: 
  [I]n 
System 99
, the employer™s statements to the employee 
about the drug test were always framed as 
questions
.  The 
[Board] concluded that a primary purpose of the questio
ns 

was to determine, or prove, whether the employee was intox
i-
cated 
based on his
 answers
.  Here, [Razi] was given an 
order
, on multiple occasions, to submit to the test. The purpose of i
s-suing this order was to get [Razi] to submit to the test 
Œ not to 
gat
her independent, additional evidence by evaluating his r
e-sponse.
  The arbitrator also distinguished a subsequent case cited by 
14 According to the employer™s subsequent termination memo, the 
employee arrived at work ﬁbehaving in an incoherent manner, slurring 
[his] 
speech and smelling of alcohol,ﬂ and ﬁafter questioning [him], it 
was management™s opinion that [he] was unable to perform the fun
c-tions of [his] job and could have possibly injured [himself] or someone 

else in the workplace if allowed to continue to work.
ﬂ the Union, 
Safeway Stores
, 303 NLRB 989 (1991).  In that 
case, the employer launched an inquiry into an employee™s 
record of abse
nteeism.  As the first step in that inquiry, the 
employer decided to give the employee a drug test to see if his 
absences were related to substance abuse.  Accordingly, when 

the employee arrived at work, he was called into the office and 
told that he would
 be given a drug test because of his absences.  
The employee protested and requested union assistance.  Ho
w-
ever, the employer denied his requests and told him he would 

be suspended if he did not take the drug test on the spot.  The 
employee replied that he
 would not take the test without union 
representation, and the employer thereupon suspended him.  In 
finding the suspension unlawful, the Board stated that it did 
ﬁnot pass onﬂ whether ﬁa drug test, standing alone, would co
n-stitute an investigatory intervi
ew
 under 
Weingarten
.ﬂ  Howe
v-er, it emphasized that the drug test ordered there ﬁwas part of an 

inquiry into [the employee™s] absence record,ﬂ and that the 

employer ﬁwas, in effect, penalizing [the employee] for clai
m-ing 
Weingarten
 rights with respect to th
e larger controversy.ﬂ
 The Union argued that the Board™s foregoing statements in 
Safeway
 were intended to distinguish between random drug 
testing that is not connected to any particular disciplinary inve
s-tigation (which the Board did not pass on) and targe
ted, susp
i-cion
-based investigatory drug testing (which the Board held 
does trigger such rights).  However, the arbitrator concluded 
that this was insufficiently clear.  Further, he found that 
the 

circumstances were
 factually distinguishable, as the Company
 here ﬁwas not conducting any analogous broader investigation 

into [Razi™s] conduct beyond his behavior on the date in que
s-tion.ﬂ  
 Finally, the arbitrator stated that he was
  mindful of the fact that, as the Employer correctly notes, drug 

and alcohol scre
enings are time sensitive.  
A delay in the 
screening process has the potential to compromise the testing 
results.  The Employer was not required to wait indefinitely 
until [Razi] was able to reach Martinez when it possessed re
a-
sonable suspicion that [Razi]
 was under the influence of drugs 
or alcohol, and it was entitled to require [his] submission to a 
drug screen test in a timely manner to ascertain whether its 
suspicions were verified.  While there is no evidence that [R
a-
zi™s] motive in requesting a Union
 representative was to delay 
the test in order to interfere with the results, the Employer's 
actions were nevertheless reasonable.
  C.  
Deferral to the Arbitrator™s Decision 
 In agreement with the General Counsel and the Union, I find 
that the arbitrator c
learly erred in finding that Razi did not have 
a right under the Act to consult with a union representative 
before submitting to the drug test.  
 Contrary to the arbitrator, the Board™s decision in 
System 99
 is not distinguishable on the ground that ﬁthe e
mployer™s stat
e-ments to the employee about the drug test were always framed 

as questions.ﬂ  Indeed, the Board twice stated that the stat
e-ments were ﬁimplicit questionsﬂ (whether the employee would 
agree to take a sobriety test)
Šwhich obviously indicates th
at 
they were not explicit questions.  And the Board several times
 referred to the employer™s statements as ﬁrequestsﬂ to take a 
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 86 sobriety test.  This was consistent with the employer™s own 
termination notice, which stated that the employee had been 

ﬁrequest
edﬂ to take the test.  Moreover, as here, the employer™s 
ﬁrequestﬂ was coupled with a threat of termination for refusing.  
 Safeway Stores
 likewise cannot reasonably be distinguished 
from this case.  In both cases, the drug test was ordered as part 

of an i
nvestigation into employee conduct.  Contrary to the 
arbitrator, it makes no rational difference that the employer in 

Safeway Stores
 was investigating why the employee was not 
showing up on schedule to perform his work, whereas the 
Company here was investi
gating why Razi was having difficu
l-ty performing his work. 
 In any event, even if there were a real or rational basis for the 
distinctions cited by the arbitrator in each case, they are refuted 
by the facts of the other.  Thus, even assuming that all of th
e 
employer™s statements to the employee were phrased as que
s-tions in 
System 99
, they were not in 
Safeway Stores
, i.e., like 
here, the employer told the employee that he was being r
e-quired to take the test.  And even assuming that there is a r
a-tional difference between the type of investigation here and in 
Safeway Stores
, it is identical to the type of investigation in 
System 99
, i.e., the employer there was likewise investigating 
the employee™s demeanor at work on the day in question.   Yet 
the
 Board found that the employee™s 
Weingarten
 right to co
n-sult with a union representative was violated in both cases. 
 The arbitrator also clearly erred in finding that the Company 
was not required to delay the drug test
 because Razi was unable 
to reach his
 union representative.  It is well established that, 
when faced with a legitimate request for union representation, 
an employer is entitled to proceed with the investigatory inte
r-view without significant delay only if a union representative is 
available.
  See, e.g., 
Las Palmas Medical Center
, 358 NLRB 
460, 473
 (2012) (
ﬁWeingarten
 does not require an employer to 
postpone an interview because the specific union representative 
the employee requests is absent, 
so long as another union repr
e-sentative is availabl
e at the time set for the interview
ﬂ); 
Bu
o-nadonna Shoprite
, 356 NLRB 
857 (2011)
 (employer was not 
required to delay an interview with an employee until his union 

representative was available, inasmuch as a shop steward 
who 
typically served as the union rep
resentative
 was available); 
Roadway Express
, Inc.,
 246 NLRB 1127, 1129
Œ1130 (1979) 
(employer was not required to delay an interview until the e
m-ployee™s chosen representative was available, inasmuch as an 
alternate committeeman was available who
m the union
 had 
specifically appointed so that no night
-shift employee would be 
without representation if the need arose
).  If no union repr
e-sentative is available, the employer must either discontinue the 

interview or offer the employee the choice between continuing
 the interview unaccompanied by a union representative or ha
v-ing no interview at all (in which case the employer is free to 

take disciplinary action based on information obtained from 

other sources).  See, e.g., 
Consolidated
 Freightways Corp.,
 264 
NLRB 541
, 542 (1982); and 
Super Valu Stores, Inc.,
 236 
NLRB 1581, 1591 (1978).  
  Here, it was uncontroverted that Razi was unable to reach 
Martinez, the union representative for the store, and the arbitr
a-tor made no finding otherwise.   Nor was there any evidence
 or 
finding by the arbitrator that an alternative union representative 
was available.  The uncontroverted testimonial and docume
n-tary evidence indicated that the chief union steward, Joseph 

Terranova, had clocked out at 8:47 a.m. and left the store b
e-tween
 9:15 and 9:30 a.m. on May 18.  (Tr. 167, 173
Œ174, 258, 
165, 282; ER Exh. 5.)
15  And while the Company apparently 
argued
 (as it does again here, Br. at 12), 
that Rodriguez could 
have served as Razi™s 
Weingarten
 representative
 (even though 
it simultaneously argued that Rodriguez was acting as its agent 
in her capacity as the front
-end manager),
16 there was no record 
support for this argument, i.e., there was no evidence that R
o-driguez was ﬁready, willing, and ableﬂ to serve as 
Razi™s union 
representative.  
Pacific Gas & Electric Co
., 253 NLRB 1143, 
1144 (1981).   
 The right to representation at investigatory interviews co
n-templates a ﬁknowledgeableﬂ union representative (
Weingarten,
 420 U.S. at 262) who can provide ﬁadvice and active assi
s-tanceﬂ to the employee (
Washoe Med
ical
 Center
, 348 NLRB 
361 (2006), quoting 
Barnard College
, 340 NLRB 934, 935 
(2003)).  See also 
Anheuser
-Busch, Inc. v. 
NLRB,
 338 F.3d 267, 
275 (4th Cir. 2003), cer
t. denied 124 S.Ct. 1876 (2004); 
Postal 
Service
, 351 NLRB 1226 (2007); and 
System 99
, 289 NLRB at 
727.  There was 
no evidence whatsoever that Rodriguez fit this 
bill.  On the contrary, the Union™s field director, Chuck Adino
l-
fi, testified that, while stewa
rds sometimes serve as an emplo
y-ee™s witness during a meeting with management and are trained 
to make sure that employees know and exercise their 
Weingarten
 rights, they are instructed 
not
 to act as the 
Weingarten
 representative where the interrogation cou
ld lead to 
discipline or discharge (Tr. 271
Œ272, 277
Œ279).
17  Neither R
o-driguez nor anyone else testified differently.  Indeed, Rodr
i-guez, who gave a statement to the Company shortly after Razi 
was terminated,
18 and was called as a witness by the Company, 
15 The record indicates that Terranova likely left the store closer to 
9:15 a.m., inasmuch as he mistakenly testified that he did not clock out 
until 9 a.m. (Tr. 173)
.  His timecard indicates he actually clocked out 
13 minutes earlier.  In any event, it 
is uncontroverted that Razi did not 
make his first call to Union Representative Martinez until 9:33 a.m.  
 16 See Company counsel™s opening statement to the arbitrator 
(Tr. 
13
). (Razi disobeyed ﬁan order from a front
-end manager that instructed 
him not to 
try to clock out in the middle of this whole process when he 
was being talked to about the drug testﬂ) and 
tr. 
16 (ﬁ[Henselman] sent 
someone to find him; the front
-end manager, [Rodriguez].  And she 
said, ‚They™re waiting for you upstairs.  Go upstairs and
 continue your 
conversation.™  He said, ‚No. I™m going to clock out.™ﬂ).  Cf. 
Columbia 
Portland Cement Co.,
 294 NLRB 413 (1989), enfd. in part and r
e-manded in part on other grounds 915 F.2d 253 (6th Cir. 1990) (pre
s-ence of union president at investigatory 
meeting with employee did not 
satisfy 
Weingarten
 because he was not present in his capacity as a 
union representative but as a fellow employee charged with misco
n-
duct).  
 17 Adinolfi acknowledged that some stewards with a ﬁmuch higher 
level of understandin
g and participation than othersﬂ have been granted 
permission to act as a representative in some cases; however, he did not 

know whether Rodriguez was such a steward.   Indeed, he testified that 
he had never heard that Rodriguez was ﬁthe No. 2 stewardﬂ at 
the store 
until the hearing (Tr. 279).
 18 Among other things, Rodriguez reported that, after Henselman 
asked her to locate Razi, she found him outside the store ﬁtalking on his 
cell phone on company time,ﬂ and that he ﬁignored meﬂ when she r
e-                                                             RALPHS GROCERY CO
.  87 did not even mention her status or duties as a union steward 
(she was never asked), and acknowledged that she returned 

downstairs immediately after bringing Razi back to the office 
as Henselman requested (Tr. 129).  And, again, the arbitrator 
did not discr
edit Adinolfi or find (explicitly or implicitly) that 
Rodriguez could have served as Razi™s 
Weingarten
 represent
a-tive.  
 Finally, it is likewise clear, as the arbitrator found, that the 
Company terminated Razi because he refused to immediately 
submit to a 
drug test without first consulting his union repr
e-sentative.  There is no mention whatsoever in the Company™s 
termination report of Razi™s observed behavior or conduct b
e-fore or during the meeting, and no finding, apart from his r
e-fusal to take the drug te
st (which was considered an automatic 
positive test result), that he was under the influence of intox
i-cants or drugs (even though that was specifically listed as a 

possible basis for immediate termination on both the termin
a-
tion form and the posted rules a
nd regulations).  
(See ER Exhs. 
1 and 3
.)  See also Edwards™ testimony 
(Tr. 119
) (Razi ﬁwas 
terminated for insubordination, not for being under the infl
u-enceﬂ).
19  Nor 
did the Company contend or present any ev
i-dence that it would have discharged Razi
 anyway based on that 
behavior or conduct absent his refusal to immediately take the 
drug test.  See Company counsel™s opening statement to the 
arbitrator 
(Tr. 14
) (ﬁif it weren™t for the refusal of the grievant 
to take the drug test, we would [not] be her
e today. . .ﬂ).
  Thus, 
as in 
Safeway Stores
, ﬁ[t]he nexus between the statutory right 
and the discharge is clearﬂ (303 NLRB at 990)
.  The discharge 
was therefore clearly unlawful.  See also 
Wal
-Mart Stores, Inc
., 351 NLRB 130, 133 (2007); and 
Provider Serv
ices Holdings, 

LLC, 356 NLRB 
1434
 (2011). 
 As 
indicated
 by the Company
, in evaluating whether an arb
i-trator™s award is clearly repugnant to the Act, the Board does 
not require the award to be ﬁtotally consistent with Board pre
c-edent.ﬂ  
Olin
, 268 NLRB at 57
4.  See also 
Smurfit
-Stone Co
n-tainer Corp
., 344 NLRB 658 (2005); 
Aramark Services, 
344 
NLRB 549 (2005); 
Motor Convoy
, 303 NLRB 135 (1991); 
Dennison National Co
., 296 NLRB 169 (1989); and 
Postal 
Service
, 275 NLRB 430 (1985).   However, in this instance, the
 arbitrator™s decision was totally inconsistent with Board prec
e-dent, and cannot reasonably be interpreted consistent with the 

fundamental purposes of the Act.  See 
Weingarten
, 420 U.S. at 
261 (protecting and enforcing an employee™s right to union 
represen
tation at an interview that may put his job in jeopardy 
ﬁplainly effectuates the most fundamental purposes of the 
Actﬂ).
20   
Accordingly, the General Counsel and the Union 
peatedly told 
him not to clock out because [Henselman] wanted to 
speak to him (U. Exh. 6).
 19 Compare the employer™s termination memo in 
System 99
, quoted 
in part at fn. 14, above, where the Board declined to order reinstatement 
and backpay (289 NLRB at 723 fn. 3).  
 20 Here, like the employees in 
System 99
 and 
Safeway Stores
, Razi 
clearly had an objectively reasonable belief that his employer™s invest
i-gation and request to take a drug test could put his job in jeopardy.  See 
generally 
Spurlino Materials, LLC
, 353 NLRB 
1198, 1240 
(2009), 
reaffd. 355 NLRB 
409
 (2010), enfd. 645 F.3d 870, 881 (7th Cir. 2011).  
And there is no contention or evidence that the Union waived the e
m-ployees™ 
Weingarten
 rights.  See 
Prudential Insurance Co
., 275 NLRB 
have met their burden, and deferral is inappropriate.  See 
Mobil 
Oil Exploration
, 32
5 NLRB 176 (1997), enfd. 200 F.3d 230 
(5th 
Cir. 1999); 
110 Greenwich Street Corp
., 319 NLRB 331 
(1995); 
Bath Iron Works Corp
., 302 NLRB 898, 902 (1991); 
Cone Mills Corp
., 298 NLRB 661, 666 (1990); 
Teamsters L
o-cal 70 (Emery Worldwide),
 295 NLRB 1123, 1133 (1989); 
Sherwood Diversified Services
, 288 NLRB 341, 342 (1988); 
Key Food Stores
, 286 NLRB 1056 (1987); and 
Garland Coal & 
Mining Co
., 276 NLRB 963 (1985).
21 II.  THE ALLEGED UNFAIR L
ABOR PRACTICES
 As indicated above, the parties stipu
lated that all issues 
raised in this case should be resolved on the arbitration record.  
No additional
 evidence has been presented.  
Thus, for essentia
l-ly the same reasons discussed above that the arbitrator™s dec
i-sion upholding the Company™s actions is cl
early repugnant to 
the Act, I find that the Company™s actions violated Section 
8(a)(1) of the Act as alleged.
  Although the complaint alleges 
that Razi™s suspension and discharge violated Section 8(a)(3) as 
well as Section 8(a)(1), it is unnecessary to add
ress this alleg
a-tion as it would not materially affect the remedy.  See 
Provider 
Services Holdings,
 supra
 at 
1434 
fn. 3.
 CONCLUSIONS OF 
LAW 1.  The arbitrator™s May 5, 2012 decision that Ralphs Gr
o-cery Company had just cause to terminate Viittorio Razi for
 insubordinately refusing to immediately submit to a drug and 
alcohol test without first consulting with a UFCW Local 324 
representative is clearly repugnant to the Act, and deferral to 
that decision is therefore inappropriate.
 2.  By requiring Razi to imm
ediately submit to a drug and a
l-cohol test as part of its investigation into his behavior, notwit
h-standing his request to consult with his union representative 
beforehand, the Company engaged in unfair labor practices 

affecting commerce within the meaning 
of Sections 8(a)(1) and 
2(6) and (7) of the Act.
 3.  By suspending and terminating Razi on May 18 and 19, 
respectively, because of his refusal to submit to the drug and 
alcohol test without first consulting with his union represent
a-tive, the Company also e
ngaged in unfair labor practices affec
t-ing commerce within the meaning of Sections 8(a)(1) and 2(6) 

and (7) of the Act.
 REMEDY
 The appropriate remedy under the Act for the foregoing vi
o-lations is an order requiring the Company to cease and desist 

and to ta
ke certain affirmative action.  Given the Company™s 
reason for terminating Razi, the latter properly includes a r
e-quirement that it offer him immediate and unconditional rei
n-statement to his former position and
 make him whole for any 
208 (1985); and 
Graphic Packagin
g International v. Steel Workers 
Local 572
, 2007 WL 2275238 (M.D. Ga. 2007).  
 21 In light of this conclusion, it is unnecessary to address the General 
Counsel™s alternative argument that the 
Olin
 post
arbitration deferral 
standards should be modified to sh
ift the burden to the party seeking 
deferral.  See 
IAP World Services
, 358 NLRB 
33 (2012) (declining to 
address the General Counsel™s proposed new deferral framework as it 
would not have led to a different result).  See also 
Shands Jacksonville 
Medical Cen
ter
, 359 NLRB 
918
 (2013).
                                                                                                                                                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 88 loss of earnings and o
ther benefits.  See 
Safeway Stores
, Wal
-Mart Store
s, 
and 
Provider Services
  Holdings, 
above.
22  Backpay shall be computed in accor
d-ance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with 
interest compounded daily as prescribed in 
New Horizons
, 283 
NLRB 1173 (1987), and 
Kentucky River Medical Center, 
356 

NLRB 
6 (2010).  The Company must also compensate Razi for 
the adverse tax consequences, if any, of receiving a lump
-sum 
backpay award, and file a report with the Social Security A
d-ministration 
allocating backpay to the appropriate calendar 
quarters.  See 
Latino Express, Inc.,
 359 NLRB 
518
 (2012).
 In its brief, the Union requests, for the first time, that the 
Company also be ordered to pay its attorneys™ fees and costs for 
the arbitration of Razi
™s grievance.  However, the Union cites 
no authority for this remedy.  Nor does the Union present any 
argument why the remedy is appropriate.  I find that the matter 
is therefore best left to be addressed by the Board on exce
p-tions, in any, after a full br
iefing by all parties. 
 Accordingly, based on the foregoing findings and concl
u-sions, and the record as a whole, I issue the following reco
m-mended 
Order.
23 ORDER
 The Respondent, Ralphs Grocery Company, Irvine, Califo
r-nia, its officers, agents, successors, 
and assigns, shall
 1.  Cease and desist from
 (a)  Requiring employees to immediately submit to a drug 
and alcohol test as part of an investigation into their behavior or 
conduct notwithstanding their request to consult with a union 
representative beforehan
d. (b)  Suspending or discharging employees because of their 
refusal to submit to such a drug and alcohol test without first 
consulting with a union representative.
 (c)  In any like or related manner interfering with, restrai
n-ing, or coercing employees in 
the exercise of the rights guara
n-
teed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a)  Within 14 days from the date of the Board™s Order, offer 
Vittorio Razi full reinstatement to 
his former job or, if that job 

no longer exists, to a substantially equivalent position, without 
prejudice to his seniority or any other rights or privileges prev
i-ously enjoyed.
 22 As noted earlier (fn. 13), there is no contention that Razi should be 
denied reinstatement and backpay because of his May 19 postdischarge 
comment to District Manager Haynes.
 23 If no exceptions are filed as provided by Sec. 10
2.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 (b)  Make Razi whole for any loss of earnings and other be
n-efits suffered as a
 result of the discrimination against him, in 
the manner set forth in the remedy section of the decision.
 (c)  
Compensate 
Razi
 for the adverse
 tax consequences, if 
any, of receiving
 a lump
-sum
 backpay award, and file a report 
with the Social Security
 Admin
istration allocating the backpay 
award to the
 appropriate calendar quarters.
 (d)  Within 14 days from the date of the Board™s Order, r
e-move from its files any reference to Razi™s unlawful discharge, 
and within 3 days thereafter notify him in writing that t
his has 
been done and that the discharge will not be used against him in 
any way.
 (e)  P
reserve and, within 14 days of a request, or such add
i-tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by t
he Board 
or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of bac
kpay 
due under the terms of this Order.
 (f)  Within 14 days after service by the Region, post at its f
a-cility in Irvine, California
,  copies of the attached notice 
marked 
ﬁAppendix.
ﬂ24  Copies of the notice, on forms provided 
by the Regional Director for R
egion 21, after being signed by 
the Respondent™s authorized representative, shall be posted by 

the Respondent and maintained for 60 consecutive days in co
n-spicuous places including all places where notices to employees 
are customarily posted. In addition t
o physical posting of paper 
notices, the notices shall be distributed electronically, such as 
by email, posting on an intranet or an internet site, and/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such means. 
Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-tered, defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the faci
lity involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since May 18, 2011.
 (g)  Within 21 days after service
 by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply.
 24 If this Order is enfo
rced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
Nation
al Labor Relations Board.ﬂ
                                                                                                                        